Citation Nr: 0025143	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for left knee injury, 
status post left partial meniscectomy, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to February 
1986.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a right 
knee disability will be addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal has been 
obtained.

2.  The veteran's service-connected left knee disability is 
manifested by complaints of pain, including on use, with 
limitation of flexion to 100 degrees and limitation of 
extension to -10 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
knee injury, status post left partial meniscectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 
5256-5263 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's increased 
rating claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that no further assistance to the veteran is required to 
comply with the statutory duty to assist.  38 U.S.C.A. 
§ 5107.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a September 1993 rating decision, the RO granted service 
connection for left knee injury with status post left medial 
partial meniscectomy, evaluated as 10 percent disabling.  A 
reopened increased rating claim was received on October 18, 
1996.  Hence, the rating period for consideration on this 
appeal begins one year prior thereto.  38 C.F.R. 
§ 3.400(o)(2) (1999).  However, clinical reports as to the 
left knee disability status within the one year period prior 
to receipt of the claim are not of record.

The veteran underwent a VA orthopedic examination in December 
1996.  He reported he had been a logger cutting pulpwood and 
firewood until placed on Social Security disability in 1992 
or 1993.  It was noted he had had a work injury involving the 
right knee in 1991.  He reported he took prescribed pain 
medication as needed.  He was in a wheelchair.  At that time, 
the veteran complained of chronic left knee pain everyday 
aggravated with stair climbing and long standing over 15 
minutes, with swelling and locking three times per week.  
Physical examination revealed no effusion or inflammation in 
the left knee.  The knees were symmetrical.  The left calf 
measured 1/4 inch larger than the right calf.  Four 
arthroscopic scars were noted on the left knee.  There was 
mild tenderness with palpation of the left tibial plateau.  
The left patellar contour was generally smooth to palpation.  
It was noted that the veteran had an antalgic gait with 
minimal crepitation from flexion to full extension activity.  
The collateral ligaments were intact.  He exhibited a 
negative drawer's sign.  There was pain expressed with 
minimal varus valgus stress testing.  No gross instability 
was noted.  There was normal popliteal space and no patellar 
tenderness to compression testing.  Range of motion of the 
left knee was flexion to 95 degrees with increased pain 
expressed and extension to 0 degrees, with no discomfort 
expressed.  X-rays of the left knee were normal.  

Records from Dr. M.B. dated in 1996 and 1997 show that on 
clinical evaluation in September 1996 and March 1997 there 
was no knee effusion, and in March 1997, also no swelling and 
the veteran exhibited full range of motion.  Straight leg 
raising was negative.  The veteran complained his knee ached 
a lot.  The records reflect that Dr. B. had prescribed 
Darvocet N100 for pain.  The examiner felt it was likely 
there was some functional overlay.  A May 1997 statement from 
Dr. B. indicates that the veteran complained of pain and 
aching in both knees, on the left greater than the right.  He 
indicated current examination revealed no effusion or 
ligament laxity and good range of motion.  The examiner again 
noted the possibility of overlay regarding the knee disorder.  
It was noted that quadriceps exercises and rehabilitation had 
been recommended, but that the veteran refused, stating such 
aggravated his knees.  

In July 1997, the veteran testified that his left knee gives 
out and that he can only bend it 3/4 of the way before it locks 
up.  He reported having severe pain which is not alleviated 
by medication.  He stated that he uses a wheelchair to get 
around.  See July 1997 hearing transcript.  

Received in March 1998 were records from the Social Security 
Administration (SSA) dated from the 1980s to 1992 showing 
that in October 1992 the veteran was determined to be 
disabled as of July 17, 1991.  The SSA disability benefits 
were granted on the basis of a personality disorder, memory 
problems, substance abuse, and bilateral knee problems.  

On VA orthopedic examination in March 1998, the veteran 
reported that his left knee was painful, especially when it 
locked and there was lack of endurance.  He stated that he 
was in constant pain and that he used Darvocet when the pain 
increased.  He indicated that the precipitating factor was 
walking short distances.  It was noted that he used to use a 
crutch and was now using a wheelchair.  Physical examination 
revealed 40 degrees extension in the left knee.  It was noted 
that the left knee was painful at 40 degrees.  Range of 
motion was limited in the left knee by pain primarily and 
repetitive use during flare-ups.  The veteran walked with a 
waddle when he did walk.  There was no evidence of ankylosis 
in the left leg.  In measuring length of the legs, the left 
leg was 35 1/4 inches long and the right leg was 36 inches 
long.  There was no evidence of inflammatory arthritis.  The 
examiner indicated that X-rays of the knees taken that day 
were normal.  The examiner noted that there was a well healed 
scar on the medial aspect of the left knee.  The report of 
examination reflects that the examination was conducted at 
the VA Medical Center (VAMC) in Saginaw, Michigan.  

In August 1998, the RO returned the veteran's claims file to 
the Saginaw VAMC for clarification of the range of motion 
measurements for the veteran's left knee.  See August 1998 
Deferred Rating Decision.  

In a November 1998 Memorandum, a staff surgeon at the Saginaw 
VAMC stated that upon review of the March 1998 VA examination 
the veteran had range of motion measurements in the left knee 
of 100 degrees flexion and -10 degrees extension.  The 
physician indicated that the veteran experienced pain in the 
left knee when these measurements were reached.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's service-connected left knee disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5259.  Under this code, a maximum 10 percent rating is 
warranted when removal of the semilunar cartilage is 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee, and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Leg flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Under Diagnostic Code 5261, leg extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 40 
percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal range of motion of the knee is 
0 degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Based on a review of the reported symptoms and clinical 
findings of record, it is the judgment of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the disability of the left knee.  A 
review of the medical evidence fails to show any findings of 
moderate recurrent subluxation or lateral instability.  VA 
examination in December 1996 reported that the collateral 
ligaments were intact and that there was no gross 
instability.  A private physician's statement dated in May 
1997 also noted that there was no ligament laxity on clinical 
evaluation.  As such, evidence of moderate instability or 
subluxation has not been shown so as to warrant a 20 percent 
evaluation under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The clinical evidence, including VA examinations conducted in 
December 1996 and March 1998, even with consideration of pain 
on use, do not show disability comparable to 30 degrees or 
less of flexion or at least 15 degrees of extension, which is 
required for a rating in excess of 10 percent based on 
limitation of motion.  There has been no demonstration of 
weakened movement, excess fatigability, or incoordination of 
the knee, although the veteran complains of pain, aggravated 
on use, and uses a wheelchair.  The Board also notes that X-
rays of the left knee have been normal.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis 
for a higher rating.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  As the Board concludes that the preponderance of the 
evidence is against the veteran's claim for increased 
compensation, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107.  Thus, the limitation of motion of the 
veteran's left knee does not meet the criteria for a rating 
in excess of 10 percent under Diagnostic Code 5260 or 5261.  

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5262 (tibia and 
fibula, impairment of), and 5263 (genu recurvatum) are not 
applicable, as the presence of ankylosis of the left knee, 
dislocation of the semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum have not been 
demonstrated.

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's left knee disability 
picture does not more nearly approximate the criteria 
necessary for a higher disability evaluation.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).


ORDER

Entitlement to an increased rating for left knee injury, 
status post left partial meniscectomy is denied.


REMAND

By a rating decision in October 1999, the RO denied service 
connection for a right knee disability, to include as 
secondarily due to service-connected left knee disability.  
In a VA Form 646, dated in November 1999, the veteran 
representative expressed disagreement with that 
determination.  Neither the veteran nor his representative 
has been provided a Statement of the Case (SOC) as to this 
matter in accordance with 38 C.F.R. §§ 19.26 and 19.29 
(1999).  Thus, according to the Court, a remand for such 
action is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1998).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should issue to the veteran and 
his representative an SOC with respect to 
the denial of service connection for a 
right knee disability that was 
effectuated in October 1999.  The SOC 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  
Thereafter, only if an appeal has been 
perfected, this issue should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals


 



